There was a Special Meeting of Shareholders of Russell Investment Funds held at 11:00 a.m., Pacific Time, on May 3, 2016, at the offices of Russell Investments, 1301 Second Avenue, 18th Floor, Seattle, WA 98101 to consider and act upon the following proposal. The result of the vote accompanies the description of the proposal. Approval of a new investment advisory agreement between each Fund and Russell Investment Management Company, the Funds current investment adviser (RIMCo) (or a limited liability company successor to RIMCo), as a result of a transaction involving the sale of Frank Russell Companys asset management business (including RIMCo) (Russell Investments) to a newly-formed acquisition vehicle through which the limited partners of certain private equity funds affiliated with TA Associates Management, L.P. will indirectly acquire a majority ownership interest and the limited partners of certain private equity funds affiliated with Reverence Capital Partners, L.P. will indirectly acquire a significant minority ownership interest in Russell Investments. Vote Results % of Outstanding % of Shares No. of Shares Shares Present Russell Investment Funds Aggressive Equity Fund Affirmative % % Against % % Abstain % % TOTAL % % Russell Investment Funds Balanced Strategy Fund Affirmative % % Against % % Abstain % % TOTAL % % Russell Investment Funds Core Bond Fund Affirmative % % Against % % Abstain % % TOTAL % % Russell Investment Funds Equity Growth Fund Affirmative % % Against % % Abstain % % TOTAL % % Russell Investment Funds Global Real Estate Securities Fund Affirmative 50,335,806.8851 95.303 % 95.304 % Against 1,119,240.0026 2.119 % 2.119 % Abstain 1,361,318.8633 2.577 % 2.577 % TOTAL 52,816,365.7510 99.999 % 100.000 % Russell Investment Funds Growth Strategy Fund Affirmative 20,695,432.1362 92.418 % 92.418 % Against 41,300.9456 .184 % .184 % Abstain 1,656,676.9332 7.398 % 7.398 % TOTAL 22,393,410.0150 100.000 % 100.000 % Russell Investment Funds Moderate Strategy Fund Affirmative 10,467,203.8971 94.999 % 95.126 % Against 74,881.5388 .680 % .681 % Abstain 461,347.1201 4.187 % 4.193 % TOTAL 11,003,432.5560 99.866 % 100.000 % Russell Investment Funds Multi-Style Equity Fund Affirmative 25,745,249.5526 94.495 % 95.644 % Against 610,806.0515 2.242 % 2.269 % Abstain 561,648.2859 2.061 % 2.087 % TOTAL 26,917,703.8900 98.798 % 100.000 % Russell Investment Funds Non U.S. Fund Affirmative 30,457,752.4112 95.654 % 95.6570 Against 654,634.1388 2.056 % 2.056 % Abstain 728,199.2490 2.287 % 2.287 % TOTAL 31,840,585.7990 99.997 % 100.000 %
